DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 20-22, 26, 28 and 31-33 have been amended. 
		Claims: 23-25, 29-30 and 34-39 have not been amended. 
		Claims: 1-19 and 27 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 20-26 and 28-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20-22, 25-26, 28, 30-33 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “Potential Implementations of voice service continuity from 5G to 2/3G” 3GPP TSG-SA WG1 Meeting #80 S1-174157 Reno, USA 25 Nov - 1 Dec 2017 herein after referenced as 3GPP in view of SHAN (US Patent Publication 2019/0182718 herein after referenced as Shan).  

Regarding claim 20, 3GPP discloses:
A method, comprising: receiving, by an access and mobility management function (AMF) entity, a first message from a first access network device, wherein the (3GPP, Page 5 & Fig. 4.2-1, Section 5, Subsection 7-9 discloses the gNB (i.e. reads on first access network device) sends handover required (i.e. reads on first message) to the AMF (i.e. reads on AMF) and the AMF transfers the Kasme, the 4LSB of the selected NAS downlink COUNT and the UE security capability to the MME via PS to CS HO (i.e. reads on a PS to CS handover) request message; 3GPP, Page 4, Fig. 4.1-1 & Section 4.1, Subsection 2 discloses the source NG RAN (i.e. reads on first access network device) decides to send Handover Required message (i.e. reads on first message) to the AMF (i.e. reads on AMF) triggering an SRVCC handover to GERAN/UTRAN (reads on 3G CS network) wherein the Handover Required message includes Target ID (reads on identification information of a target device and indicates obviousness of a 3G target device), generic source to target transparent container, SRVCC HO indication (reads on information indicating a handover of a voice service); 3GPP, Page 5 & Fig. 4.2-1, Subsection, 7-13 discloses the MSC initiates CS handover preparation to BSC/RNC (i.e. indicates obviousness of a second access network target device in a 3G network) and the AMF sends HO command to the 5G RAN and then 5G RAN forwards it to the UE (i.e. reads on terminal) and the UE does HO execution procedure; 3GPP, Page 1, Section 1 & Section 2 & Fig. 2.1-1 discloses 5G and 2/3G voice continuity requirements is proposed and discloses in order to avoid 5G complexity, it is proposed that 5G -> 2/3G SRVCC is performed via EPS and Fig. 2.1-1 shows the 5G-> 2/3G SRVCC architecture where the UE is connected to a BSC/RNC in the 2/3G section and the UE is connected to the 5G RAN in the 5G section.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SRVCC HO indication in the handover required message is an information indicating a voice handover being performed between a 5G PS network to a 3G CS network and that the target cell ID is directed towards a target device of the 3G CS network). 
and sending, by the AMF entity through a mobility management entity (MME), a handover request message to a mobile switching center (MSC) entity, wherein the handover request message includes handover information indicating(3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 9-10 discloses the AMF (i.e. reads on AMF) assigns transfers the Kasme, etc. to the MME (i.e. reads on MME) via PS to CS HO request (i.e. reads on handover request message) and the MME assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server (i.e. reads on MSC) in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF; 3GPP, Page 4 & Fig. 4.1-1 & Subsection 5 & Page 5, Subsection 7-9 discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF sends the PS to CS HO request message that includes the relevant information to the MSC via the MME).
3GPP discloses sending a handover request message that includes relevant information but fails to explicitly disclose that said handover request message also includes an indication for a new radio node and therefore fails to disclose “wherein the handover request message includes handover information indicating that the information indicating the handover the voice service of the terminal from the PS domain to the CS domain is from a new radio (NR) node.”
In a related field of endeavor, Shan discloses:
wherein the handover request message includes handover information indicating that the information indicating the handover the voice service of the terminal from the PS domain to the CS domain is from a new radio (NR) node (Shan, Fig. 3 & [0103] discloses the SRVCC indication, a last-used 5GS PLMN ID (i.e. reads on information indicating a new radio node) or both may be included in the messages (i.e. reads on handover request message) transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN; Shan, Fig. 3 & [0098]-[0100] discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS (i.e. reads on PS domain to the CS domain) request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF; Shan, Fig. 3 & [0096] discloses the SRVCC HO procedure may be a handover from an NG-RAN to a UTRAN-CS; Shan, [0016] discloses a single radio voice call continuity SRVCC handover; Shan, [0003] discloses the next generation wireless communication system, 5G or New Radio NR; Shan, [0129] discloses the connections illustrated can be consistent with cellular communication protocols such as GSM, LTE, a fifth generation 5G protocol, a New Radio NR protocol and the like; Shan, [0132] discloses the RAN may include one or more access nodes that enable the connection and these access nodes can be referred to as base stations, NodeBs, next Generation NodeBs gNB, etc.; Shan, [0024] discloses the SRVCC-IWKF may be collocated with an MME).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Shan for the purpose of providing the system with a means to support returning to a last used 5GS PLMN (i.e. Shan, Fig. 3 & [0103]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design  as taught by Shan) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending a PS to CS handover request message that includes relevant information (i.e. as taught by 3GPP & Shan) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 21, 3GPP in view of Shan discloses:
The method according to claim 20, wherein the first access network device is a base station in an NR network (3GPP, Page 5 & Fig. 4.2-1, Section 5, Subsection 7-9 discloses the gNB sends handover required to the AMF and the AMF transfers the Kasme, the 4LSB of the selected NAS downlink COUNT and the UE security capability to the MME via PS to CS HO request message; 3GPP, Page 1, Section 1 & Section 2 & Fig. 2.1-1 discloses 5G and 2/3G voice continuity requirements is proposed and discloses in order to avoid 5G complexity, it is proposed that 5G -> 2/3G SRVCC is performed via EPS and Fig. 2.1-1 shows the 5G-> 2/3G SRVCC architecture where the UE is connected to a BSC/RNC in the 2/3G section and the UE is connected to the 5G RAN in the 5G section; Shan, [0129] discloses the connections illustrated can be consistent with cellular communication protocols such as GSM, LTE, a fifth generation 5G protocol, a New Radio NR protocol and the like; Shan, [0132] discloses the RAN may include one or more access nodes that enable the connection and these access nodes can be referred to as base stations, NodeBs, next Generation NodeBs gNB, etc.).
Regarding claim 22, 3GPP in view of Shan discloses:
The method according to claim 20, wherein the handover request message further comprises the information indicating the handover of the voice service of the terminal from the PS domain to the CS domain (3GPP, Page 4 & Fig. 4.1-1 & Subsection 5 & Page 5, Subsection 7-9 discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC; 3GPP, Page 5 & Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF; Shan, Fig. 3 & [0103] discloses the SRVCC indication, a last-used 5GS PLMN ID or both may be included in the messages transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN; Shan, Fig. 3 & [0098]-[0100] discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF).
Regarding claim 25, 3GPP in view of Shan discloses:
The method according to claim 20, further comprising: deriving, by the AMF entity, key information of a fourth generation (4G) network; and sending the key information of the 4G network to the MME for deriving key information of the 3G network (3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 8-10 discloses the AMF derives a Kasme from Kamf and assigns transfers the Kasme, etc. to the MME via PS to CS HO request and the MME treats the 128 most significant bits of Kasme as CKsrvcc and the 128 least significant bits of Kasme as IKsrvcc and assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).
Regarding claim 26, 3GPP discloses:
A method, comprising: receiving, by a mobility management entity (MME) from an access and mobility management function (AMF) entity, a handover request (3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 9-10 discloses the AMF assigns transfers the Kasme, etc. to the MME (i.e. reads on MME) via PS to CS HO request (i.e. reads on handover request message) and the MME assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server (i.e. reads on MSC) in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF; 3GPP, Page 4 & Fig. 4.1-1 & Subsection 5 & Page 5, Subsection 7-9 discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF sends the PS to CS HO request message that includes the relevant information to the MSC via the MME).
3GPP discloses sending a handover request message that includes relevant information but fails to explicitly disclose that said handover request message also “wherein the handover request message includes handover information indicating that information indicating a handover of a voice service of a terminal from a packet switched (PS) domain to a circuit switched (CS) domain is from a new radio (NR) node;”
In a related field of endeavor, Shan discloses:
wherein the handover request message includes handover information indicating that information indicating a handover of a voice service of a terminal from a packet switched (PS) domain to a circuit switched (CS) domain is from a new radio (NR) node; (Shan, Fig. 3 & [0103] discloses the SRVCC indication, a last-used 5GS PLMN ID (i.e. reads on information indicating a new radio node) or both may be included in the messages (i.e. reads on handover request message) transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN; Shan, Fig. 3 & [0098]-[0100] discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS (i.e. reads on PS domain to the CS domain) request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF; Shan, Fig. 3 & [0096] discloses the SRVCC HO procedure may be a handover from an NG-RAN to a UTRAN-CS; Shan, [0016] discloses a single radio voice call continuity SRVCC handover; Shan, [0003] discloses the next generation wireless communication system, 5G or New Radio NR; Shan, [0129] discloses the connections illustrated can be consistent with cellular communication protocols such as GSM, LTE, a fifth generation 5G protocol, a New Radio NR protocol and the like; Shan, [0132] discloses the RAN may include one or more access nodes that enable the connection and these access nodes can be referred to as base stations, NodeBs, next Generation NodeBs gNB, etc.; Shan, [0024] discloses the SRVCC-IWKF may be collocated with an MME).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Shan for the purpose of providing the system with a means to support returning to a last used 5GS PLMN (i.e. Shan, Fig. 3 & [0103]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending a PS to CS handover request message that includes relevant information as taught by 3GPP) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending a PS to CS handover request message that includes relevant information, wherein the relevant information includes SRVCC indication, a last-used 5GS PLMN ID or both as taught by Shan) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending 
Regarding claim 28, 3GPP in view of Shan discloses:
The method according to claim 26, wherein the handover request message further comprises the information indicating the handover of the voice service of the terminal from the PS domain to the CS domain (3GPP, Page 4 & Fig. 4.1-1 & Subsection 5 & Page 5, Subsection 7-9 discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC; 3GPP, Page 5 & Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF; Shan, Fig. 3 & [0103] discloses the SRVCC indication, a last-used 5GS PLMN ID or both may be included in the messages transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN; Shan, Fig. 3 & [0098]-[0100] discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF).
Regarding claim 30, 3GPP in view of Shan discloses:
The method according to claim 26, further comprising: receiving, by the MME, key information of a fourth generation (4G) network from the AMF entity; deriving, by the MME, key information of a 3G network according to the key information of the 4G network; and sending, by the MME, the key information of the 3G network to the MSC entity (3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 8-10 discloses the AMF derives a Kasme from Kamf and assigns transfers the Kasme, etc. to the MME via PS to CS HO request and the MME treats the 128 most significant bits of Kasme as CKsrvcc and the 128 least significant bits of Kasme as IKsrvcc and assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).
Regarding claim 31, 3GPP discloses:
A system, comprising: an access and mobility management function (AMF) entity; and a mobility management entity (MME), wherein the AMF entity is configured to: receive a first message from a first access network device, wherein the first message (3GPP, Page 5 & Fig. 4.2-1, Section 5, Subsection 7-9 discloses the gNB (i.e. reads on first access network device) sends handover required (i.e. reads on first message) to the AMF (i.e. reads on AMF) and the AMF transfers the Kasme, the 4LSB of the selected NAS downlink COUNT and the UE security capability to the MME via PS to CS HO (i.e. reads on a PS to CS handover) request message; 3GPP, Page 4, Fig. 4.1-1 & Section 4.1, Subsection 2 discloses the source NG RAN (i.e. reads on first access network device) decides to send Handover Required message (i.e. reads on first message) to the AMF (i.e. reads on AMF) triggering an SRVCC handover to GERAN/UTRAN (reads on 3G CS network) wherein the Handover Required message includes Target ID (reads on identification information of a target device and indicates obviousness of a 3G target device), generic source to target transparent container, SRVCC HO indication (reads on information indicating a handover of a voice service); 3GPP, Page 5 & Fig. 4.2-1, Subsection, 7-13 discloses the MSC initiates CS handover preparation to BSC/RNC (i.e. indicates obviousness of a second access network target device in a 3G network) and the AMF sends HO command to the 5G RAN and then 5G RAN forwards it to the UE (i.e. reads on terminal) and the UE does HO execution procedure; 3GPP, Page 1, Section 1 & Section 2 & Fig. 2.1-1 discloses 5G and 2/3G voice continuity requirements is proposed and discloses in order to avoid 5G complexity, it is proposed that 5G -> 2/3G SRVCC is performed via EPS and Fig. 2.1-1 shows the 5G-> 2/3G SRVCC architecture where the UE is connected to a BSC/RNC in the 2/3G section and the UE is connected to the 5G RAN in the 5G section.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SRVCC HO indication in the handover required message is an information indicating a voice handover being performed between a 5G PS network to a 3G CS network and that the target cell ID is directed towards a target device of the 3G CS network). 
and send a handover request message to the MME, wherein the handover request message includes handover information indicating (3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 9-10 discloses the AMF (i.e. reads on AMF) assigns transfers the Kasme, etc. to the MME (i.e. reads on MME) via PS to CS HO request (i.e. reads on handover request message) and the MME assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server (i.e. reads on MSC) in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF; 3GPP, Page 4 & Fig. 4.1-1 & Subsection 5 & Page 5, Subsection 7-9 discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the AMF sends the PS to CS HO request message that includes the relevant information to the MSC via the MME).
3GPP discloses sending a handover request message that includes relevant information but fails to explicitly disclose that said handover request message also includes an indication for a new radio node and therefore fails to disclose “wherein the handover request message includes handover information indicating that the information indicating the handover the voice service of the terminal from the PS domain to the CS domain is from a new radio (NR) node,”.
In a related field of endeavor, Shan discloses:
wherein the handover request message includes handover information indicating that the information indicating the handover the voice service of the terminal from the PS domain to the CS domain is from a new radio (NR) node, (Shan, Fig. 3 & [0103] discloses the SRVCC indication, a last-used 5GS PLMN ID (i.e. reads on information indicating a new radio node) or both may be included in the messages (i.e. reads on handover request message) transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN; Shan, Fig. 3 & [0098]-[0100] discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS (i.e. reads on PS domain to the CS domain) request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF; Shan, Fig. 3 & [0096] discloses the SRVCC HO procedure may be a handover from an NG-RAN to a UTRAN-CS; Shan, [0016] discloses a single radio voice call continuity SRVCC handover; Shan, [0003] discloses the next generation wireless communication system, 5G or New Radio NR; Shan, [0129] discloses the connections illustrated can be consistent with cellular communication protocols such as GSM, LTE, a fifth generation 5G protocol, a New Radio NR protocol and the like; Shan, [0132] discloses the RAN may include one or more access nodes that enable the connection and these access nodes can be referred to as base stations, NodeBs, next Generation NodeBs gNB, etc.; Shan, [0024] discloses the SRVCC-IWKF may be collocated with an MME).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Shan for the purpose of providing the system with a means to support returning to a last used 5GS PLMN (i.e. Shan, Fig. 3 & [0103]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design  as taught by Shan) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending a PS to CS handover request message that includes relevant information (i.e. as taught by 3GPP & Shan) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 32, 3GPP in view of Shan discloses:
The system according to claim 31, wherein the first access network device is a base station in an NR network (3GPP, Page 5 & Fig. 4.2-1, Section 5, Subsection 7-9 discloses the gNB sends handover required to the AMF and the AMF transfers the Kasme, the 4LSB of the selected NAS downlink COUNT and the UE security capability to the MME via PS to CS HO request message; 3GPP, Page 1, Section 1 & Section 2 & Fig. 2.1-1 discloses 5G and 2/3G voice continuity requirements is proposed and discloses in order to avoid 5G complexity, it is proposed that 5G -> 2/3G SRVCC is performed via EPS and Fig. 2.1-1 shows the 5G-> 2/3G SRVCC architecture where the UE is connected to a BSC/RNC in the 2/3G section and the UE is connected to the 5G RAN in the 5G section; Shan, [0129] discloses the connections illustrated can be consistent with cellular communication protocols such as GSM, LTE, a fifth generation 5G protocol, a New Radio NR protocol and the like; Shan, [0132] discloses the RAN may include one or more access nodes that enable the connection and these access nodes can be referred to as base stations, NodeBs, next Generation NodeBs gNB, etc.).
Regarding claim 33, 3GPP in view of Shan discloses:
The system according to claim 31, wherein the handover request message further comprises the information indicating the handover of the voice service of the terminal from the PS domain to the CS domain (3GPP, Page 4 & Fig. 4.1-1 & Subsection 5 & Page 5, Subsection 7-9 discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC; 3GPP, Page 5 & Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF; Shan, Fig. 3 & [0103] discloses the SRVCC indication, a last-used 5GS PLMN ID or both may be included in the messages transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN; Shan, Fig. 3 & [0098]-[0100] discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF).
Regarding claim 37, 3GPP in view of Shan discloses:
The system according to claim 31, wherein the AMF entity is further configured to: derive key information of a fourth generation (4G) network, and send the key information of the 4G network to the MME for deriving the key information of the 3G network (3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 8-10 discloses the AMF derives a Kasme from Kamf and assigns transfers the Kasme, etc. to the MME via PS to CS HO request and the MME treats the 128 most significant bits of Kasme as CKsrvcc and the 128 least significant bits of Kasme as IKsrvcc and assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).
Regarding claim 38, 3GPP in view of Shan discloses:
The system according to claim 37, wherein the MME is further configured to: receive the key information of the 4G network from the AMF entity, derive the key (3GPP, Page 5 Fig. 4.2-1 & Section 5 & Subsection 8-10 discloses the AMF derives a Kasme from Kamf and assigns transfers the Kasme, etc. to the MME via PS to CS HO request and the MME treats the 128 most significant bits of Kasme as CKsrvcc and the 128 least significant bits of Kasme as IKsrvcc and assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).
Regarding claim 39, 3GPP in view of Shan discloses:
The system according to claim 31, wherein the AMF entity is further configured to: before the first message is received by the AMF entity: receive, from the terminal, indication that the terminal supports the handover; and sending, to the first access network device, notification that the terminal supports the handover (3GPP, Page 2, Fig. 3.1-1 & Section 3.1 discloses the 5G SRVCC UE includes the SRVCC capability indication and GERAN Classmark 2/3 and supported Codecs IE in the registration request message and the AMF stores this information for SRVCC operation and the AMF indicates a SRVCC operation possible indication to RAN meaning that both UE and AMF are SRVCC capable).


Claim 23-24, 29 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “Potential Implementations of voice service continuity from 5G to 2/3G” 3GPP TSG-SA WG1 Meeting #80 S1-174157 Reno, USA 25 Nov - 1 Dec 2017 herein after referenced as 3GPP in view of SHAN (US Patent Publication 2019/0182718 herein after referenced as Shan) and further in view of PARK et al. (US Patent Publication 2020/0322857 herein after referenced as Park).  

Regarding claim 23 and claim 34, 3GPP in view of Shan discloses:
The method according to claim 20, further comprising: and The system according to claim 31, wherein the AMF entity is further configured to: receiving, by the AMF entity through the MME, a second message from the MSC entity, wherein the second message comprises information indicating completion of the handover of the voice service from the PS domain to the CS domain; (3GPP, Page 5 & Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).
	3GPP in view of Shan discloses the AMF receiving a handover complete message but fails to explicitly disclose that the AMF releases or suspends the sessions “and determining, by the AMF entity based on the second message, to suspend or release all packet data network (PDN) sessions”.
	In a related field of endeavor, Park discloses:
and determining, by the AMF entity based on the second message, to suspend or release all packet data network (PDN) sessions (Park, [0313]-[0315] discloses in the case that the AMF identifies that the RAN handover is completed, the AMF may perform a release procedure for the PDU sessions and discloses the AMF that receives the handover notification may transmits to each SMF a Nsmf_PDUSession_ReleaseSMContext Requests for the PDU session for which release is decided and discloses the SMF may release the corresponding PDU session through the PDU session release procedure; Park, [0016] discloses a packet data unit PDU; Park, [0065] discloses packet data network PDN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP in view of Shan to incorporate the teachings of Park for the purpose of increasing efficiency in utilizing network resources and saving network resources by releasing unused resources and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of the 
Regarding claim 24 and claim 35, 3GPP in view of Shan and further in view of Park discloses:
The method according to claim 23, wherein the determining to suspend or release the all PDN sessions comprises: and The system according to claim 31, wherein the AMF entity is further configured to: indicating, by the AMF entity, to a session management function (SMF) entity to suspend or release the all PDN sessions (Park, [0313]-[0315] discloses in the case that the AMF identifies that the RAN handover is completed, the AMF may perform a release procedure for the PDU sessions and discloses the AMF that receives the handover notification may transmits to each SMF a Nsmf_PDUSession_ReleaseSMContext Requests for the PDU session for which release is decided and discloses the SMF may release the corresponding PDU session through the PDU session release procedure; Park, [0016] discloses a packet data unit PDU; Park, [0065] discloses packet data network PDN).
Regarding claim 29, 3GPP in view of Shan discloses:
The method according to claim 26, further comprising: receiving, by the MME, a second message from the MSC entity, wherein the second message comprises information indicating completion of the handover of the voice service from the PS domain to the CS domain; and forwarding, by the MME, the second message to the AMF entity (3GPP, Page 5 & Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).
3GPP in view of Shan discloses the AMF receiving a handover complete message but fails to explicitly disclose that the AMF releases or suspends the sessions and therefore fails to disclose “to trigger a procedure of suspending or releasing all packet data network (PDN) sessions.”
In a related field of endeavor, Park discloses:
to trigger a procedure of suspending or releasing all packet data network (PDN) sessions (Park, [0313]-[0315] discloses in the case that the AMF identifies that the RAN handover is completed, the AMF may perform a release procedure for the PDU sessions and discloses the AMF that receives the handover notification may transmits to each SMF a Nsmf_PDUSession_ReleaseSMContext Requests for the PDU session for which release is decided and discloses the SMF may release the corresponding PDU session through the PDU session release procedure; Park, [0016] discloses a packet data unit PDU; Park, [0065] discloses packet data network PDN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP in view of Shan to incorporate the teachings of Park for the purpose of increasing efficiency in utilizing network resources and saving network resources by releasing unused resources and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of the AMF receiving a handover completion message as taught by 3GPP) with another known element and comparable device utilizing a known technique (i.e. performing a process of the AMF receiving a handover completion message, wherein the AMF performs a release procedure to release PDU sessions upon receiving a handover completion message as taught by Park) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of the AMF receiving a handover completion message (i.e. as taught by 3GPP & Park) and is dependent upon the specific design incentives, needs and requirements (i.e. such as 
Regarding claim 36, 3GPP in view of Shan and further in view of Park discloses:
The system according to claim 34, wherein the MME is further configured to: receive the second message from the MSC entity, and forward the second message to the AMF entity (3GPP, Page 5 & Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645